Exhibit 99.1 Raptor Pharmaceutical Corp. Reports First Quarter 2016 Financial Results PROCYSBI® Global Net Revenue Increased 34% Year-Over-Year, to $27.5 Million 2016 Non-GAAP Operating Expense Guidance Lowered to $125 – $135 Million Full-Year 2016 Revenue Guidance Maintained at $115 – $125 Million NOVATO, Calif., May 5, 2016 Raptor Pharmaceutical Corp. (NASDAQ: RPTP) (“Raptor” or the “Company”), a biopharmaceutical company developing and commercializing transformative treatments for rare diseases, today announced its financial results for the first quarter of 2016 and provided an update on recent corporate developments.
